In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Mahon, J.), entered April 4, 2005, as, upon reargument, in effect, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, there was a rational basis for the arbitrators’ determination that the appellant violated 22 NYCRR 1200.11 (c) (2) (iii) and 1400.5 (a), and directive that the appellant return $18,543 in legal fees paid to it by the respondent (see Behrins & Behrins v Sammarco, 305 AD2d 346 [2003]; Mulcahy v Mulcahy, 285 AD2d 587 [2001]; cf. Gross v Gross, 36 AD3d 318 [2006]). Accordingly, the Supreme Court did not err in, in effect, denying the petition and dismissing the proceeding (see Matter of Forest Riv., Inc. v Stewart, 34 AD3d 474 [2006]; Matter of State Farm Mut. Auto. Ins. Co. v City of Yonkers, 21 AD3d 1110, 1111 [2005]; see also Matter of Mc-Namee, Lochner, Titus & Williams [Killeen], 235 AD2d 17 [1997]). Schmidt, J.E, Santucci, Florio and Balkin, JJ., concur.